SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

72
KA 15-00995
PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MARK D. ABBOTT, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (DANIEL J.
PUNCH OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Thomas P.
Franczyk, J.), rendered September 15, 2014. The judgment convicted
defendant, upon his plea of guilty, of driving while intoxicated, as a
class E felony.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of felony driving while intoxicated (Vehicle
and Traffic Law §§ 1192 [3]; 1193 [1] [c] [i] [A]). Even assuming,
arguendo, that defendant did not knowingly and voluntarily waive the
right to appeal the severity of the sentence (see generally People v
Maracle, 19 NY3d 925, 928), we reject defendant’s contention that the
sentence is unduly harsh and severe.




Entered:    February 3, 2017                       Frances E. Cafarell
                                                   Clerk of the Court